FILED
                             NOT FOR PUBLICATION                            JAN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 TIMOTHY HUGH HALL,                              No. 06-16904

               Petitioner - Appellant,           D.C. No. CV-02-01187-DFL

   v.
                                                 MEMORANDUM *
 D. G. ADAMS,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Eastern District of California
                       David F. Levi, District Judge, Presiding

                           Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        California state prisoner Timothy Hugh Hall appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
       Hall contends that his due process rights were violated when the prosecutor

stated in the jury’s presence that Hall “lied” about his income on a loan

application.

       The district court correctly determined that the prosecutor’s statement did

not “so infect[] the trial with unfairness as to make the resulting conviction a denial

of due process.” Darden v. Wainwright, 477 U.S. 168, 181 (1986). Further, the

state court’s conclusion that any potential prejudice was cured by the trial court’s

admonition to the jury was not contrary to, or an unreasonable application of,

clearly established federal law. 28 U.S.C. § 2254(d)(1).

       AFFIRMED.




AH/Research                                                                     06-16904